In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-12-0506-CR
                                ________________________


                         JORGE MUNOZ PALACIOS, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 222nd District Court
                                  Deaf Smith County, Texas
               Trial Court No. CR-11L-182, Honorable Roland D. Saul, Presiding


                                        March 6, 2013

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant

Jorge Munoz Palacios and his attorney. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeal. Having dismissed the appeal at appellant=s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                     Per Curiam
Do not publish.